9 U.S. 1 (1809)
5 Cranch 1
THE UNITED STATES
v.
WEEKS.
Supreme Court of United States.

THE writ of error in this case was dismissed by the assent of the attorney-general, it having been issued from this court directly to the District Court for MAIN District; whereas by the 10th sect. of the judiciary act of 1789, vol. 1. p. 55. writs of error lie from decisions in that court to the circuit court of Massachusetts in the same manner as from other district courts to their respective circuit courts; notwithstanding that the district court of Main has all the original jurisdiction of a circuit court.